The money was as much the gift of the plaintiff as if he had delivered it to C. with his own hand. No element necessary to make it a completely executed gift was wanting. It was beneficial to the children, and their acceptance is presumed. Hurd v. Silsby, 10 N.H. 110; Peavey v. Tilton,18 N.H. 151; Fellows v. Greenleaf, 43 N.H. 421; Johnson v. Farley,45 N.H. 505. The plaintiff's suggestion that the money be deposited in a particular way was advisory, and not a condition or limitation of the gift.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred.